 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LULL,                                 No. 2:18-cv-01020-MCE-GGH
12                      Plaintiff,
13            v.                                        ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          Plaintiff appears in this civil rights action pro se by a complaint filed on April 24, 2018.
18   ECF No. 3. Two of the defendants named in the complaint, the County of Sacramento and
19   county employee Mark Aspesi moved to dismiss on May 25, 2018 and set their motion for
20   hearing on July 19, 2018. ECF No. 4. After plaintiff filed opposition on July 3, 2018, ECF No.
21   5, and defendants filed a Reply on July 2, 2018, ECF No. 6, a continuance of the hearing was
22   requested by moving defendants. ECF No. 7, and the hearing was moved to September 6, 2018.
23   ECF No. 8. Plaintiff appeared at the hearing pro se and defendants were represented by Wendy
24   Motooka. After hearing argument, the court took the matter under submission in order to prepare
25   this Order.
26   ////
27   ////
28
                                                        1
 1                                       PLAINTIFF’S COMPLAINT
 2          Plaintiff complains that defendants enacted an official policy refusing to accept payment
 3   of property taxes by cash payment comprised of coins and one dollar bills that resulted in an
 4   infringement of his First Amendment right to protest. ECF No. 3 at 1:18-24. He brings the
 5   action under 42 U.S.C. section 1983, the civil rights law enacted to provide a vehicle to remedy
 6   federal Constitutional violations, together with 31 U.S.C. section 51031, and Article 1, Sections 1-
 7   3 of the California Constitution.2 His factual allegations are that in a previous tax cycle he
 8   requested permission to pay his property tax bill in one dollar bills as a method of protest, and the
 9   County agreed. Id. at ¶¶ 10, 11. Plaintiff thereafter paid his $16,633.88 tax bill in [disorganized]
10   one dollar bills on February 6, 2017, at the same time distributing novelty dollar bills with
11   defendant Frost’s face on them to symbolize his protest and to criticize Frost’s policy. Id. at ¶ 12.
12   On March 29, 2017 plaintiff criticized the individual defendants for their “attempts to expedite a
13   policy” intended to restrain him from further protesting. Id. at ¶ 15. On or about April 10, 2017
14   plaintiff attempted to protest a mandatory tax payment when his next payment was due but he
15   was turned away by a security officer and, when he refused to leave, he met defendant Aspei at
16   the counter who denied his attempt to pay his taxes in the proposed manner, id. at ¶ 17, yet he
17   thereafter saw several other people make cash payments without difficulty. Id. at ¶ 18. He sues
18   the individuals in both their official and individual capacities and seeks injunctive and declaratory
19   relief along with general, special and exemplary damages, attorneys’ fees and costs.
20          It is to be noted that many of plaintiff’s allegations are based, in whole or in part, on
21   “information and belief,” rather than factual knowledge, see e.g. id. at ¶¶ 6, 8, 14, 18, 19.
22   Included in these allegations are the status of defendants other than Aspei as County employees,
23   ////
24   ////
25   1
       This code section identifies coins and currency issued by the United States to be legal tender for
26   all debts, public charges, taxes and dues.
     2
       Section 1 declares “all people . . have inalienable rights” among which are “life and liberty
27   acquiring, possessing, and protecting property . . .”, Section 2 guarantees free speech along with a
     free press and declares no law may be enacted to restrain or abridge these rights, and Section 3
28   guarantees the right to petition for redress of grievances among other things.
                                                         2
 1   the development of the policy averred to above, and the existence of a conspiracy between the
 2   individual defendants.3
 3           The motion is based upon Federal Rule of Civil Procedure 12(b)(6), i.e., failure to state a
 4   claim upon which relief can be granted.
 5                                        STANDARD FOR REVIEW
 6   A.      Federal Rule of Civil Procedure 12(b)(6)
 7           A motion to dismiss pursuant to Federal Rule of Civil. Procedure [F. R. Civ. P.] 12(b)(6)
 8   is a challenge to the sufficiency of the allegations set forth in the complaint. Dismissal pursuant to
 9   this Rule is proper where there is either a “lack of a cognizable legal theory” or “the absence of
10   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep't, 901
11   F.2d 696, 699 (9th Cir. 1990). In considering a motion to dismiss for failure to state a claim, the
12   court generally accepts as true the allegations in the complaint, construes the pleading in the light
13   most favorable to the party opposing the motion, and resolves all doubts in the pleader's favor.
14   Lazy Y. Ranch LTD v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008).
15           To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to
16   state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
17   570, (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows
18   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
19   “Ashcroft v. Iqbal, 556 U.S. 662 (2009).” The plausibility standard is not akin to a “probability
20   requirement,” but it asks for more than a sheer possibility that a defendant has acted unlawfully.
21   Id. quoting Twombly, supra, 550 U.S. at 556. “Where a complaint pleads facts that are ‘merely
22   consistent with’ a defendant's liability, it stops short of the line between possibility and
23   plausibility for entitlement to relief.” Id. quoting Twombly, 550 U.S. at 557.
24           “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
25   factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement to relief’
26   requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of
27
     3
       As defendants point out in their motion, plaintiff does not identify the “policy,” either in haec
28   verba or by description. ECF No. 4-1 at 2:8-11, 12-13.
                                                        3
 1   action will not do.” Twombly, 550 U.S. at 555 (2007) (internal citations omitted). Thus, “bare
 2   assertions ... amount[ing] to nothing more than a ‘formulaic recitation of the elements’ ... are not
 3   entitled to be assumed true.” Iqbal, 129 S. Ct. at 1951. A court is “free to ignore legal
 4   conclusions, unsupported conclusions, unwarranted inferences and sweeping legal conclusions
 5   cast in the form of factual allegations.” Farm Credit Services v. American State Bank, 339 F.3d
 6   764, 767 (8th Cir. 2003) (citation omitted). Moreover, a court “will dismiss any claim that, even
 7   when construed in the light most favorable to plaintiff, fails to plead sufficiently all required
 8   elements of a cause of action.” Student Loan Marketing Ass'n v. Hanes, 181 F.R.D. 629, 634
 9   (S.D. Cal. 1998). In practice, “a complaint ... must contain either direct or inferential allegations
10   respecting all the material elements necessary to sustain recovery under some viable legal
11   theory.” Twombly, 550 U.S. at 562 quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,
12   1106 (7th Cir. 1984). To the extent that the pleadings can be cured by the allegation of additional
13   facts, the plaintiff should be afforded leave to amend. Cook, Perkiss and Liehe, Inc. v. Northern
14   California Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990) (citations omitted). In sum,
15   the claim made must be plausible on its face, i.e., the complaint must state sufficient facts to
16   create a reasonable inference that the defendants are liable for the misconduct alleged without the
17   necessity “to accept as true a legal conclusion couched as a factual allegation. “Eberhard v.
18   Calfiornia Highway Patrol, 73 F.Supp.3d 1122, 1125 (N.D.Cal. 2014) quoting Iqbal, supra, 556
19   U.S. at 570.
20   B.     Retaliation for Exercise of First Amendment Rights
21          This assertion arises most often in the context of claims that a public employer has
22   retaliated against a public employee for his or her exercise of the right to free speech through an
23   adverse employment action. See, e.g., Garcetti v. Ceballos, 547 U.S. 410 (2006) Elkins v. City of
24   Sierra Madre, 710 F.3d 1049 (9th Cir. 2013); Coszalter v. City of Salem, 320 F.3d 968 (2003).
25   Nevertheless, the general rule
26          prohibits government officials from subjecting an individual to retaliatory actions,
            including criminal prosecutions, for speaking out. Crawford-El v. Britton, 523 U.S. 574,
27
            502, 118 S.Ct. 1584, 140 L.Ed.2d 759. When nonretaliatory grounds are insufficient to
28          provoke the adverse consequences, retaliation is subject to recovery as the but-for cause of
                                                        4
 1          official injurious action offending the Constitution, see e.g., id., at 503, 118 S.Ct. 1584,
            and a vengeful federal officer is subject to damages under Bivens.
 2

 3   Hartman v. Moore, 547 U.S. 250, 250 (2006).

 4          Although a Bivens (or 42 U.S.C. § 1983) plaintiff must show a causal connection between
            a defendant's retaliatory animus and subsequent injury in any retaliation action, the need
 5          to demonstrate causation in the retaliatory-prosecution context presents an additional
            difficulty which can be overcome by a showing of the absence of probable cause. In an
 6          ordinary retaliation case, the evidence of motive and injury are sufficient for a
 7          circumstantial demonstration that the one caused the other, and the causation is
            understood to be but-for causation, without which the adverse action would not have been
 8          taken.

 9   Id. at 251. Thus, plaintiff must, in order to plead an actionable retaliation claim arising under the

10   First Amendment, allege that there was no credible reason for the action taken against him “but-

11   for” the retaliatory motive he asserts. And, as defendants point out, even if plaintiff meets the

12   pleading standard and sufficiently alleges that he was engaged in protected First Amendment

13   activity in attempting to pay his tax bill in the manner described, the right asserted is not absolute

14   insofar as it is subject to reasonable time, place and/or manner restrictions.

15         Defendants’ Motion suggests the existence and applicability of such reasonable restrictions

16   in this case but, in order to do so, they argue a factual scenario more properly addressed in a

17   motion for summary judgment, not in a motion to dismiss a suit at the outset.

18   C.     The Complaint fails to meet the pleading standard of Federal Rule of Civil Procedure 8

19          Finally, the court must, on its own, address the issue of the sufficiency of this complaint

20   under federal pleading standards not raised by the defendants, but which impact the ability of the

21   defendants to respond to the pleading in a meaningful way. Although pro se complaints are held

22   to a less stringent standard than those drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520

23   (1972), and may only be dismissed if it appears beyond doubt that the plaintiff can prove no set of

24   facts in support of his claim which would entitle him to relief, Nordstrom v. Ryan, 762 F.3d 903,

25   908 (9th Cir. 2015, he is still bound to adhere to the Federal Rules of Civil Procedure in making

26   his claims.

27          F. R. Civ. P. 8 states the general pleading standard in federal courts. That Rule calls for

28   three basic elements that must be included in the initial pleading: (1) A short and plain statement
                                                        5
 1   of the grounds for the court’s jurisdiction; (2) a short and plain statement of the claim showing
 2   that the pleader is entitled to relief; and (3) a demand for the relief sought, which may include
 3   relief in the alternative or different types of relief. In his complaint plaintiff names the County of
 4   Sacramento, five individuals, and Does 1 through 100 as defendants. Even assuming he has
 5   pleaded a credible First Amendment injury, he does not identify how each of the named
 6   individual defendants, other than defendant Aspei, who he alleges rejected his cash payment,
 7   have violated his rights under the Amendment specifically. In attempting to plead that the injury
 8   was inflicted based upon a municipal policy designed specifically to curtail the exercise of
 9   taxpayer rights to protest tax policies, plaintiff does not specify the policy or practice in even
10   vague terms – only baldly states that the policy exists. Thus his complaint fails to give the named
11   defendants “fair notice” of their legal exposure and to provide them with the facts that make them
12   responsible for plaintiff’s claimed injury. Where, as here, a plaintiff seeks redress pursuant to a
13   federal statute – 42 U.S.C. section 1983 – he must allege the elements required within that statute
14   and demonstrate by his statements of fact how each of the named defendants bear responsibility
15   under the statute and how they have violated it to avoid dismissal.
16   D.     Defendants’ Immunity Claims
17          Defendants assert that all of those named have immunity and this factor should result in
18   dismissal. As to the individually named defendants they assert qualified immunity which will not
19   be addressed in this order as it would be premature to resolve that issue at this point since a
20   factual analysis must be used to address the issue, i.e., whether the individual defendants violated
21   a “clearly established statutory or constitutional right[] of which a reasonable person would have
22   known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Alexander v. Alameida, 2005 WL
23   2135695 *3 (E.D.Cal. 2005). As to the County of Sacramento, however, it is appropriate at this
24   stage for the court to outline plaintiff’s obligations in suing a county directly.
25          The U.S. Supreme Court has held that local governmental entities, e.g., cities, counties,
26   and local officers sued in their official capacity, are “persons” for purposes of section 1983,
27   rendering them directly liable for constitutional violations if carried out pursuant to local policies
28   or customs. McMillian v. Monroe County, 520 U.S. 781, 784–785 (1997); Monell v. New York
                                                         6
 1   City Dept. of Social Services, 436 U.S. 658, 690–692 (1978). Therefore, the County may
 2   properly be considered a person under section 1983.
 3           Nevertheless, “a municipality cannot be held liable under § 1983 on a respondeat superior
 4   theory.” Monell, 436 U.S. at 691. “[A] municipality can be found liable under § 1983 only
 5   where the municipality itself causes the constitutional violation at issue. Respondeat superior or
 6   vicarious liability will not attach under § 1983.” Collins v. City of Harker Heights, 503 U.S. 115,
 7   123 (1992) (original emphasis), citing Monell, 436 U.S. at 694–695. Thus, “a local government
 8   may not be sued under § 1983 for an injury inflicted solely by its employees or agents. Instead, it
 9   is when execution of a government's policy or custom, whether made by its lawmakers or by
10   those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the
11   government as an entity is responsible under § 1983.” Monell, at 694. A local governmental
12   entity may also “be liable if it had a policy or custom of failing to train its employees and that
13   failure to train caused the constitutional violation. In particular ... the inadequate training of police
14   officers could be characterized as the cause of the constitutional tort if - and only if - the failure to
15   train amounted to ‘deliberate indifference’ to the rights of persons with whom the police come
16   into contact.” Collins, supra, 503 U.S. at 123–124 (fn.omitted), citing Canton v. Harris, 489 U.S.
17   378, 387, 388 (1989).
18           “[L]ocal governments, like any other § 1983 ‘person,’ ... may be sued for constitutional
19   deprivations visited pursuant to governmental ‘custom’ even though such a custom has not
20   received formal approval through the body's official decision making channels.” Monell, 436
21   U.S. at 690–91. “[P]laintiff must allege that the action inflicting injury flowed from either an
22   explicitly adopted or a tacitly authorized city policy. Ibid.; Harris v. City of Roseburg, 664 F.2d
23   1121, 1130, 1338 (9th Cir.1981) (“ ‘Official policy’ within the meaning of Monell [encompasses
24   situations] where a municipality ‘impliedly or tacitly authorized, approved, or encouraged’ illegal
25   conduct by its police officers.’ ”) quoting Turpin v. Mailet, 619 F.2d 196, 201 (2nd Cir.), cert.
26   denied, 449 U.S. 1016 (1980).” Gibson v. U.S., 781 F.2d 1334, 1337–1338 (9th Cir.1986); see
27   also, Ortez v. Washington Cty., 88 F.3d 804, 811 (9th Cir.1996). “Proof of a single incident of
28   unconstitutional activity is not sufficient to impose liability under Monell, unless proof of the
                                                          7
 1   incident includes proof that it was caused by an existing, unconstitutional municipal policy, which
 2   policy can be attributed to a municipal policymaker. Otherwise the existence of the
 3   unconstitutional policy, and its origin, must be separately proved. But where the policy relied
 4   upon is not itself unconstitutional, considerably more proof than the single incident will be
 5   necessary in every case to establish both the requisite fault on the part of the municipality, and the
 6   causal connection between the ‘policy’ and the constitutional deprivation.” City of Oklahoma
 7   City v. Tuttle, 471 U.S. 808, 823–824 (1985). Here, plaintiff has alleged “a” policy but has not
 8   identified the specific policy, its terms and application, in his complaint. Thus he has not pleaded
 9   sufficient facts. See Navarro v. Block, 72 F.3d 712, 714 (9th Cir.1995).
10          Instead, to allege a claim against a municipality, plaintiff must allege enough “factual
11   content” to show: “(1) that [the plaintiff] possessed a constitutional right of which he was
12   deprived; (2) that the municipality had a policy; (3) that this policy ‘amounts to deliberate
13   indifference’ to the plaintiff's constitutional right; and (4) that the policy is the ‘moving force
14   behind the constitutional violation.’ ” Van Ort v. Estate of Stanewich, 92 F.3d 831, 835 (9th
15   Cir.1996), quoting Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir.1992), City of Canton v.
16   Harris, 489 U.S. 378, 389–91 (1989).
17          The current complaint fails to state a claim against the County under § 1983 because there
18   are no facts set forth which “might plausibly suggest” that any Constitutional violations were
19   effected pursuant to a County policy, custom or practice that was the moving force or cause of
20   plaintiff's injuries. See AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 637 (9th
21   Cir.2012) (applying Iqbal's pleading standards to Monell claims).
22                                                  CONCLUSION
23                  In light of the foregoing IT IS HEREBY ORDERED that:
24          1.      Plaintiff’s complaint is dismissed with leave to amend in conformity with the
25   standards established in this Order within 30 days of the filing of the Order; plaintiff is warned
26   that failure to timely comply with this order may lead to a recommendation that this action be
27   dismissed.
28   ////
                                                         8
 1          2.     The Amended Complaint shall be denoted “First Amended Complaint” in the
 2   caption of the document.
 3          IT IS SO ORDERED.
 4   Dated: October15, 2018
 5                                             /s/ Gregory G. Hollows
                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  9
